IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00113-CV
 
Allen Wayne Anderson,
                                                                      Appellant
 v.
 
Attorney General,
                                                                      Appellee
 
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 04-12840
 

MEMORANDUM 
Opinion

 
Appellant
filed a notice of appeal from the denial of his public information request No.
04-12840 by Texas Attorney General Greg Abbot on May 24, 2004.  We gave
appellant ten days notice that his appeal was subject to dismissal for want of
jurisdiction to which we received no response. 
We now dismiss this appeal for want of jurisdiction.  Tex.
R. App. P. 42.3(a).


 
                                                                        PER CURIAM
 
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed for want of jurisdiction
Opinion delivered and filed November
 3, 2004
[CV06]